Citation Nr: 9935272	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for emphysema as secondary 
to in-service tobacco use or nicotine dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active military duty from October 1948 
to March 1952.

This appeal arises from an August 1998 decision of the New 
Orleans, Louisiana, Regional Office (RO) that denied service 
connection for emphysema secondary to in-service tobacco use 
and/or nicotine dependency.  A video hearing was held before 
the Board of Veterans' Appeals (Board) in September 1999.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  A June 1951 service medical record indicated clear lungs 
and emphysematous thorax.  On separation from service, there 
were no findings of an emphysematous thorax.

3.  On Department of Veterans Affairs (VA) examination in 
November 1989, the veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD) and emphysema.  The 
veteran was described as having been a three pack per day 
smoker who had stopped smoking in 1987.

4.  There is no competent evidence of record attributing the 
veteran's current COPD or emphysema to the single incident of 
an emphysematous thorax in service or otherwise to that 
service or to another event or injury therein.


CONCLUSION OF LAW

The claim for service connection for emphysema as secondary 
to tobacco use and/or nicotine dependency is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim in November 1997 seeking service 
connection for smoking in service and for emphysema.  The 
threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for benefits as 
to the disability for which service connection is being 
sought.  38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 
38 U.S.C.A. § 5107(a), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 
8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 21 (1993).  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded-claim 
requirement of section 5107(a)."  Edenfield v. Brown, 8 
Vet.App. 384, 388 (1995) (en banc) (emphasis added).  Thus, 
in order for a service connection claim to be well grounded, 
there must be competent evidence of a current disability, of 
incurrence or aggravation of a disease or injury in service, 
and of a nexus between the in-service injury or aggravation 
and the current disability.  Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  If 
the claimant has not presented a well-grounded claim, then 
the appeal fails as to that claim; moreover, the Board is not 
required under 38 U.S.C.A. § 5107(a) to assist the claimant 
any further in the development of that claim.  Murphy, 
1 Vet.App. at 81.  

To determine whether the veteran's claim is well grounded, 
the Board examines the relevant laws and regulations.  
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999). Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Initially, the Board notes that, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  Public Law No. 105- 206, 112 Stat. 685, 
865-66 (1998) (to be codified at 38 U.S.C. § 1103).  This new 
provision, however, affects only veterans and survivors 
currently receiving benefits and veterans and survivors who 
filed claims on or after June 9, 1998.  Since the appellant's 
claim was filed before June 9, 1998, the IRS Reform Act is 
not applicable.

A precedential opinion of VA's Office of General Counsel 
provides that, if a claimant can establish that a disease or 
injury resulting in disability or death was a direct result 
of tobacco use during service, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  VA O. 
G. C. Prec. Op. 19-97 (May 13, 1997).  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then became whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.

Additionally, VA's General Counsel has also indicated that a 
determination of whether nicotine dependence, per se, may be 
considered a disease or injury for disability compensation 
purposes is essentially an adjudicative matter to be resolved 
by adjudicative personnel based on accepted medical 
principles.  VA O. G. C. Prec. Op. 2-93 at 11 (Jan. 13, 
1993).  Moreover, direct service connection of disability or 
death may be warranted if the evidence establishes that 
injury or disease resulted from tobacco use in line of duty 
during active service.  Id.  The precedential opinions of 
VA's General Counsel are binding on the Board.  38 C.F.R. 
§§ 14.507, 19.5 (1999). 

In this particular case, there is only a June 1951 notation 
in a service medical record noting that the veteran had clear 
lungs and an emphysematous thorax.  The description was given 
in connection with observation for suspected acute glomerulo-
nephritis.  Significantly, however, there were no further 
references during service to any pulmonary condition, even 
though the veteran was admitted to a military facility soon 
thereafter for residuals of an automobile accident and for 
chronic ulcerative colitis.  Indeed upon his separation from 
active service, the veteran's report of medical examination 
described his lungs and chest as normal.

The veteran's own statements are not sufficient to render the 
claim well grounded.  As a layperson, the veteran is not 
capable of personally rendering an opinion as to whether he 
developed nicotine dependence during active service, whether 
his current emphysema is the result of tobacco use during 
active service, or whether his current emphysema is in any 
way related to the June 1951 service medical record notation 
that was prepared in connection with an altogether different 
medical condition.  See Davis v. West, __ Vet.App. __, __, 
1999 U.S. App. Vet. Claims LEXIS 1287, at *16 (Nov. 19, 1999) 
(nicotine dependence is a medical question that must be 
answered by a medical pinion or diagnosis); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) (layperson is generally 
not competent to render an opinion on a matter requiring 
medical knowledge, such as diagnosis or causation).

The Board takes note of a statement submitted by a physician 
who had known the veteran since high school.  In the cursory 
statement, the physician wrote that the veteran began smoking 
during active service.  Even assuming that this statement was 
tendered as medical evidence in support of the claim, the 
statement is not helpful as to the crucial inquiry: did the 
veteran incur the current diagnosis of emphysema during his 
active service or did the emphysema result from in-service 
tobacco use or nicotine dependence?  The statement only notes 
that the veteran began smoking during service.  VA's General 
Counsel clarified the meaning of one of its relevant 
precedential opinions by indicating that "service connection 
may not be established based on tobacco use unless the 
evidence of record demonstrates that the injury or disease 
for which the claim is made resulted from the veteran's 
tobacco use during service."  VA O.G.C. Prec. Op. 2-93 
at 12.  Thus, in light of the precedential opinion, the 
physician's statement is not probative of either diagnosis or 
causation.

As discussed above, if a claimant does not submit a well 
grounded claim, the duty to assist does not attach. 38 
U.S.C.A. § 5103(a) (West 1991); see McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  However, where a claimant puts 
VA on notice of the existence of evidence which would make 
the claim well grounded, VA is obligated, under 38 U.S.C.A. § 
5103(a), to advise the claimant of the evidence needed to 
complete the application for benefits.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  In this case, unlike the 
situation in Robinette, the veteran has not put VA on notice 
of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded.  In correspondence received by the RO in March 
1998, the veteran referred to various periods of treatment at 
military and VA facilities.  However, it is not clear what 
the treatment was for at these facilities, and the veteran 
has not provided the dates of treatment.  Therefore, VA is 
not on notice of any records that are facially relevant to 
the veteran's service connection claim for emphysema due to 
tobacco use and/or nicotine dependency.  Moreover, VA 
specifically requested that the veteran provide specific 
evidence in an effort to substantiate his claim.  The 
evidence of record has not created any further obligations 
for VA.

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for emphysema 
as secondary to tobacco use and/or nicotine dependence is not 
well grounded.

ORDER

Service connection for emphysema as secondary to tobacco use 
and/or nicotine dependence is denied as not well grounded.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

